     Case 4:12-cv-00239-MW-CAS Document 346 Filed 09/19/19 Page 1 of 1




            UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

PRISON LEGAL NEWS,

           Plaintiff,

v.                               Case No. 4:12cv239-MW/CAS

MARK S. INCH, in his official
capacity as Secretary of the
Florida Department of
Corrections,

           Defendant.
__________________________/

     ORDER ON PLAINTIFF’S MOTION TO COMPEL RULE 54.1(D)
               DISCLOSURE OF TIME RECORDS

      The Court has considered, without hearing, Plaintiff’s Motion to Compel

Rule 54.1(D) Disclosure of Time Records, ECF No. 345. That motion is

GRANTED. Defendant shall disclose his attorneys’ time records no later than

September 30, 2019.

      SO ORDERED on September 19, 2019.

                                   s/Mark E. Walker               ____
                                   Chief United States District Judge
